Citation Nr: 0726785	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  03-32 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1973.  The veteran also had periods of service in the naval 
reserve.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

Additionally, any evidence received subsequent to the 
supplemental statement of the case dated March 2007, is 
duplicative, cumulative and as such, not pertinent to 
question of whether the veteran's claimed PTSD stressors are 
verifiable.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  No objective evidence has been submitted to verify the 
veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In April 2001, the veteran was provided with proper notice as 
it pertained to his claim of service connection for PTSD.  He 
was not provided with notice of the type of information and 
evidence necessary to assign a disability rating or effective 
date.  The Board points out that this type of notice was not 
provided to the veteran until September 2006.  While the 
notice provided was not given prior to the first RO 
adjudication of the claim, the notice was provided by the AMC 
prior to the transfer and re-certification of the veteran's 
case to the Board after the February 2006Board remand.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The evidence shows that the veteran, who is represented, had 
actual knowledge with the requirements for the benefits 
sought on appeal.  Therefore, under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," such that the VCAA timing error did not 
affect the essential fairness of the adjudication of the 
claim.  See Sanders, supra. See also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Thus, the Board concludes that the 
defect in the timing of the VCAA notice constitutes harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  
 
With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical and personnel 
records, and VA medical records.  The veteran has also 
submitted numerous statements in support of his claim.  The 
veteran has not identified any further evidence with respect 
to his claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Analysis

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The veteran contends that his PTSD is related to an incident 
that occurred during his time in service.  

The instant case turns on whether the veteran has PTSD which 
is related to a verified service stressor.  The veteran 
served as a member of the detachment's maintenance crew, and 
with a helicopter combat support squadron per his service 
personnel records.  The veteran did not receive a Combat 
Infantryman's Badge, a Purple Heart, or any other metal which 
indicates combat service.  

The veteran claims that his PTSD was the result of various 
stressors.  The first stressor the veteran indicated occurred 
when he was on deployment on the USS White Plains.  He 
reported flying at about 200 feet when a rocket exploded and 
the shock wave of the explosion hit the helicopter, and the 
veteran was hit by some cargo that broke loose.  The veteran 
reported he later had a headache and started the throw up 
shortly after he had time to take everything in.  This 
happened sometime between July 1970 and December 1970.  

The second stressor the veteran asserts occurred while he was 
stationed on the USS Sacramento from August 1972 to March 
1973.  During this deployment, the veteran also reported that 
a fellow shipmate tried to burn his ship down.  

During his August 2005 hearing, the veteran also reported an 
incident which occurred when he was deployed on the second 
ship.  The veteran reported that he flew out on a mission to 
a small village to pick up some crew chiefs.  As they were 
boarding the helicopter to leave, the pilot yelled to the 
veteran that there was a Vietcong behind him.  When he turned 
around he saw a girl that was crying and hysterical holding a 
gun.  He stated that he was instructed to kill her because 
she could potentially get all the soldiers killed, so he 
turned and shot in the direction of the girl.  The veteran 
state he did not want to shoot the girl, and was shaking and 
crying as he did it.  The veteran alleged this occurred in 
March of 1971.

The service medical records do not contain any complaints, 
findings, or treatment of a psychiatric disorder, to include 
PTSD.  A report of medical history as well as his examination 
upon enlistment, both dated March 1969, noted a normal 
psychiatric state.  An annual examination, dated August 1972 
noted a normal psychiatric state.  A July 1973 examination 
upon release from active duty and a February 1974 report of 
medical history and re-enlistment examination also noted a 
normal psychiatric state.  Subsequent reports of medical 
history and examinations done in conjunction with the 
veteran's Naval Reserve duty, dated October 1986, November 
1996, and June 2000, also revealed a normal psychiatric 
state.  The January 2001 examination noted an abnormal 
psychiatric state due to the veteran reporting VA counseling 
for PTSD.    

VA treatment records dated April 2001 through January 2006 
indicated a diagnosis of and treatment for PTSD and alcohol 
abuse.  A VA progress report dated April 2001 indicated a 
diagnosis of PTSD.  The veteran reported PTSD symptoms 
including intrusive thoughts about the war, anxiety, panic 
attacks, trouble sleeping, and feelings of being in a combat 
situation.  A diagnosis of PTSD with severe insomnia, panic 
attacks and prominent depression and hallucinosis and a GAF 
score of 40 were provided.  Additional factors noted to 
affect the veteran's PTSD included exposure to combat/war 
trauma, low stress tolerance, primary support group 
dysfunction, social isolation, occupational problems, and 
inadequate finances.  Subsequent VA evaluations noted 
essentially the same symptoms.  

A March 2005 medical opinion from the veteran's treating VA 
psychiatrist is also of record.  The psychiatrist stated that 
the veteran had severe physical and psychological problems 
that affect his ability to work, including PTSD that was a 
result of his military service in Vietnam.  The psychiatrist 
also indicated that the veteran has communicative 
difficulties, was unable concentrate on work, and had severe 
social functioning problems.  The psychiatrist also indicated 
that the veteran was on medication and was currently stable.  

Where the veteran did not engage in combat, or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his testimony as to the occurrence of the claimed stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F.3d 
228 (Fed. Cir. 1997).  Because the Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences, the veteran's claimed stressors must be 
verified.  See Swan v. Brown, 5 Vet. App. 229, 233 (1993) and 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Unfortunately, while the above-mentioned psychiatric reports 
appear to connect the veteran's PTSD to service, specifically 
the March 2005 opinion, this determination was based on 
information which has not been corroborated as the veteran 
has not provided the information necessary for the RO to 
attempt to verify the alleged stressor.  In February 2006 and 
again in September 2006, the AMC informed the veteran that 
his PTSD claim was being remanded and that additional 
information regarding the alleged stressor was necessary, 
including; dates, locations, names of other persons involved, 
units involved, and statements from fellow veterans.  The AMC 
also informed the veteran of what information they did have, 
as well as informed the veteran that the details were 
inadequate to perform a search to verify the stressors.  The 
veteran never submitted any further evidence providing any 
more detail regarding his alleged stressors.  

In light of the fact that the probative evidence of record 
does not include any evidence of a verified in-service 
stressor which is related to the diagnosis of PTSD, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 






	(CONTINUED ON NEXT PAGE)




instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the claim must be denied.


ORDER

Service connection for PTSD is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


